PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/006,186
Filing Date: 12 Jun 2018
Appellant(s): Graham et al.



__________________
Thomas J. Tuytschaevers (Registration No. 42,190)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/28/2020.
Table of Contents
1.	Grounds of Rejection to be Reviewed on Appeal	5
Claim(s) 1-4, 6, 7, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wold (US 2009/0210245 A1).	5
Claims 1 and 18:	5
Claims 8-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wold (US 2009/0210245 A1) in view of Gilley et al. (US 2010/0172550 A1).	6
Claims 8 and 12:	6
Claims 9 and 13:	7
Claim 11:	8
2.	Responses to Arguments	10
A.	Background	10
B.	Response to argument on pp. 10-11 of the Appeal Brief that Wold ¶151 does not teach a filler module configured to: compare the image of the suspect to a plurality of available images.	11
C.	Response to the arguments on pp. 12-13 of the Appeal Brief that Wold does not teach a filler module configured to "select, from the plurality of available images, a set of filler images, the filler images being similar to, but not overly similar to, the image of the suspect" as recited by claim 1.	13
E.	Response to the arguments on p. 14 of the Appeal Brief that Gilley does not teach a filler module that is configured to generate, for each of the plurality of available images, a confidence score indicating the similarity of the image to the image of the suspect, and so Wold in view of Gilley fails to teach all elements of claim 8.	16
F.	Response to the arguments on p. 15-16 of the Appeal Brief that the Office Action failed to provide adequate motivation for a person of ordinary skill in the art to modify Wold with Gilley.	17
G.	Response to the arguments on p. 16-17 of the Appeal Brief that the Office Action's allegation of "teaching, suggestion or motivation" fails to meet even the MPEP standards.	20
H.	Response to the arguments on p. 18 of the Appeal Brief that the Office Action's allegation of "teaching, suggestion or motivation" fails to meet the standards of KSR and NuVasive.	22
I.	Response to the arguments on pp. 18-19 of the Appeal Brief that Wold in view of Gilley does not teach all of the elements of dependent claim 9.	22
J.	Response to the arguments on pp. 19-22 of the Appeal Brief.	24
K.	Conclusion	24


Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/25/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 1-4, 6, 7, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wold (US 2009/0210245 A1).
Claims 1 and 18:
Wold discloses a system for creating a photographic lineup (¶19 disclose a photo lineup), including an image of a suspect (¶58 and Fig. 1A discloses a suspect database 152) in a crime (¶58 and Fig. 1A discloses an investigative database 129 as preferably used for crime fighting), the system comprising: 
a communications interface configured to receive the image of the suspect (¶138 discloses a linker 115 the disclosure says 115 is shown in Figs. 1 and 1A but the examiner only sees it in Fig. 2); 
a filler module configured to: 
compare the image of the suspect to a plurality of available images (¶151 discloses a photograph database is useful for viewing photographs of individuals for setting up a photo lineup 138 shown in Fig. 5 of six similar looking potential suspects), and select, from the plurality of available images, a set of filler images, the filler images being similar to, but not overly similar to, the image of the suspect (¶101 discloses the photo lineup 138 of proposed suspects may be picked by investigators and/or by picked by statistical profiler 200, based on similarities in facial characteristics, complexion, height, weight, age, etc.); and 
a lineup generation module (¶100 and Fig. 5 discloses setting up a photo lineup 138) configured to produce a photographic lineup including the image of the suspect and the filler images (¶101 discloses selecting/identifying individual(s) from photo lineup 138, as shown in Fig. 5; ¶¶146, 150 disclose a suspect a suspect placed in driver's seat, and using this suspect with a  suspect database 152 to compare comparing mug shots of similar looking persons that may have been involved in the crime for witnesses to view and pick from as described supra, as shown in FIG. 5).
Claims 8-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wold (US 2009/0210245 A1) in view of Gilley et al. (US 2010/0172550 A1).
Claims 8 and 12:
Wold discloses the system of claim 1, wherein: the system further comprises a face analysis module configured to generate, from the image of the suspect, a set of suspect facial features (¶101 discloses facial characteristics and complexion); and wherein the filler module is configured to generate, for each of the plurality of available images, (¶101 discloses the photo lineup 138 of proposed suspects may be picked by investigators and/or by picked by statistical profiler 200, based on similarities in facial characteristics and complexion); and (¶101 discloses the photo lineup 138 of proposed suspects may be picked by investigators and/or by picked by statistical profiler 200, based on similarities in facial characteristics and complexion; where, ¶¶146, 150 disclose a  suspect database 152).  
Wold disclose all of the subject matter as described above except for specifically teaching a confidence score and wherein the filler module is configured to apply a rule each such confidence score.  However, Gilley in the same field of endeavor teaches a confidence score (¶47 disclose the confidence of the facial analysis) and wherein the filler module is configured to apply a rule each such confidence score (¶47 disclose thresholds indicating the confidence of the facial analysis).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Gilley to modify the system and method of Wold as claimed by known methods in order to perform facial recognition to identify a person by comparing facial features from a facial database (Gilley ¶4).  This combination of references is supported by KSR exemplary rationales that may support a conclusion of obviousness (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III). 
Claims 9 and 13:
The combination of Wold and Gilley discloses the system of claim 8, wherein the rule rejects a given image from among the available images if the confidence score for the given image exceeds a high threshold (Gilley ¶47 disclose thresholds (i.e. high and low) indicating the confidence of the facial analysis).  

Wold discloses a method for operating a photographic lineup (¶19 disclose a photo lineup), including an image of the face of a suspect (¶58 and Fig. 1A discloses a suspect database 152; ¶101 discloses suspect’s facial features), the method comprising: 
analyzing the image of the face of the suspect (¶101 discloses the photo lineup 138 of proposed suspects may be picked by investigators and/or by picked by statistical profiler 200, based on similarities in facial characteristics and complexion); 
19analyzing each face in a set of potential filler images (¶58 and Fig. 1A discloses a suspect database 152) 
for each face in the set of filler images, applying a rule comparing the facial features (¶101 discloses the photo lineup 138 of proposed suspects may be picked based on similarities in facial characteristics and complexion); and 
producing a photographic lineup (¶100 and Fig. 5 discloses setting up a photo lineup 138), the photographic lineup including the image of the face of the suspect, and the set of selected filler images (¶101 discloses selecting/identifying individual(s) from photo lineup 138, as shown in Fig. 5; ¶¶146, 150 disclose a suspect a suspect placed in driver's seat, and using this suspect with a  suspect database 152 to compare comparing mug shots of similar looking persons that may have been involved in the crime for witnesses to view and pick from as described supra, as shown in FIG. 5).
Wold disclose all of the subject matter as described above except for specifically teaching developing a set of objective suspect facial features.  However, Gilley in the same field of endeavor teaches developing a set of objective suspect facial features (¶4 discloses facial recognition algorithms can identify faces by extracting landmarks corresponding to facial features from the image such as analyzing the relative position, size, and shape of the eyes, nose, cheekbones, and jaw using recognition algorithms such as the eigenface, fisherface, the Hidden Markov model, and neuronal motivated dynamic link matching).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Gilley to modify the system and method of Wold as claimed by known methods in order to perform facial recognition to identify a person by comparing facial features from a facial database (Gilley ¶4).  This combination of references is supported by KSR exemplary rationales that may support a conclusion of obviousness (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III). 

Responses to Arguments
Background
Wold is directed to crime investigation and prevention (Abstract).  More specifically, Wold ¶2 discloses "retrieval and reference of relevant images stored in image libraries, to be used within a drawing template system for creating industry-specific drawings and performing and organizing investigations."  The cited portions of Wold in the Final Rejection focused on Fig. 5, which discloses a photo lineup 138 and is discussed in ¶¶85-101 and ¶¶145-146, 150.  

    PNG
    media_image2.png
    478
    713
    media_image2.png
    Greyscale

Gilley is the second reference used in the §103 rejections.  Gilley ¶29 discloses the reference is generally directed to “organizing images by correlating faces includes associating representations of the same person across images."  Gilley ¶¶2-4 discloses an image can be 
The claimed invention in the independent claims consists of "creating a photographic lineup."  The details of the claims will be elaborated upon later but, the independent claims are relatively broad and mention creating a lineup from a suspect and "filler images."  A filler image is "filler images being similar to, but not overly similar to, the image of the suspect."  The invention is not overly complicated, and most laypeople would understand the invention.  The area of classification for the invention is image analysis.  This art has a high level of sophistication, with practitioners typically having at least a bachelor's degree in engineering.  In short, the instant application's invention is simple, and the level of skill in the art is high.
Response to argument on pp. 10-11 of the Appeal Brief that Wold ¶151 does not teach a filler module configured to: compare the image of the suspect to a plurality of available images.

The examiner respectfully disagrees with the applicant’s arguments.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  MPEP 2141.02 VI.  There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d 1300, 1302-03, 190 USPQ 425, 426-27 (CCPA 1976).  MPEP 1207.03.  If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the In re DBC, 545 F.3d 1373, 89 USPQ2d 1123 (Fed. Cir. 2008).Wold teaches a suspect database with images of suspects.  Wold ¶¶ 56, 58, and Fig. 1A, 152.  This is cited in the Final Rejection (hereinafter "Final") p. 7 in the §102 rejection and the Response to Arguments on pp. 2 of the Final.  Also explained in the Response to Arguments of the Final Rejection, is that Wold discloses a suspect placed in driver's seat, and using this suspect with a suspect database to compare comparing mug shots of similar-looking persons that may have been involved in the crime for witnesses to view and pick from in a lineup as shown in Figure 5.  Final p. 4. Wold ¶¶146, 150 and Fig. 5.  Wold ¶100 that teaches, "photograph database 151 may be useful setting up at least one photo lineup 138, as shown in FIG. 5."  This was cited in the Final p. 4 under the Response to Arguments as well as on the Final p. 8 for the §102 rejection of claims 1 and 18. Therefore, Wold teaches all of the limitations of claim 1.  Consequently, the basic thrust of the rejection has not changed and appellant had a fair opportunity to react to the rejection.      
In conclusion, Wold teaches all of the claim limitations of claim 1 to correctly anticipate the claim limitations of "a filler module configured to: compare the image of the suspect to a 
Response to the arguments on pp. 12-13 of the Appeal Brief that Wold does not teach a filler module configured to "select, from the plurality of available images, a set of filler images, the filler images being similar to, but not overly similar to, the image of the suspect" as recited by claim 1.
The examiner respectfully disagrees with the applicant’s arguments that Wold does not teach a filler module configured to "select, from the plurality of available images, a set of filler images, the filler images being similar to, but not overly similar to, the image of the suspect.”
The pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  MPEP 2111.  
First, the applicant argues if the "photo lineup of proposed suspects may be picked by investigators," then the lineup is not selected by a "filler module" as require by claim 1.  However, Wold ¶101 (Final p. 8) with teaches "Photo lineup 138 of proposed suspects may be picked by investigators and/or by picked by statistical profiler 200, based on similarities in facial characteristics, complexion, height, weight, age, etc." [emphasis added].  Hence, the appellant’s interpretation of Wold is overly narrow and does not consider the cited portions as a whole.  
Second, the applicant argues Wold fails to teach selecting images that are "not overly similar to" the "image of the suspect"; instead, the "statistical profiler 200" selects photos based only on their similarities.  The PG Publication of the specification (US 2019/0095752 A1) ¶69 discloses,
 is known in the art of facial recognition.  However, the art of facial recognition looks for similarities, with a greater similarity between two images generating a higher probability (e.g., confidence score) that the two faces belong to the same person.  In contrast, the method 350 for selecting a filler image is configured to avoid matching one face to another, and avoid selecting, as a filler image 511, a second image of the suspect.  Rather, the method 350 for selecting a filler image is configured to find a face that is similar to the face of the 
suspect, but not too similar to the face of the suspect.” [emphasis added]

The claims do not define what "overly similar" means.  The broadest reasonable interpretation consistent with the specification would be as long as two faces are not the same person, this claimed condition is met.  The Wold ¶¶100-101 discloses "six similar-looking potential suspects" that are selected by a statistical profiler to be put into a lineup.  It does not make sense to put six pictures of the same person into a photo lineup for a witness to choose a suspect.  Therefore, Wold anticipates the proposed claims of producing a lineup of six similar faces and the need in the art to remove bias by having a machine choose faces for a photo lineup as opposed to a human investigator.
	Therefore, Wold teaches all of the claim limitations of claim 1 to correctly anticipate the claim limitations of "select, from the plurality of available images, a set of filler images, the filler images being similar to, but not overly similar to, the image of the suspect" under § 102.  The §102 rejection is proper, and the examiner respectfully asks the Board to sustain the rejection.
Response to the arguments on p. 13 of the Appeal Brief that Wold in view of Gilley does not teach all of the elements of dependent claim 8, and there is no motivation to modify Wold with Gilley.

The examiner respectfully disagrees with the applicant’s arguments that Gilley does not teach a “filler module.”   

Gilley teaches a processor in ¶¶106, 108, and 109.  Similarly, Wold teaches an “individual computers and components within computer system 120” in ¶¶ 159, 170.
Therefore, the claimed “filler module” is taught by the combination of Wold and Gilley under § 103.  The §103 rejection is proper, and the examiner respectfully asks the Board to sustain the rejection.
The examiner also respectfully disagrees with the applicant’s arguments that the office action failed to provide adequate motivation for a person of ordinary skill in the art to modify Wold with Gilley.
The Final satisfies these requirements by pointing to Gilley ¶4 and reiterating the teaching of Gilley on pp. 6 and 14, 
"Therefore, it would have been obvious to one of ordinary skill in the art before the
 effective filing date of the claimed invention could have combined the elements taught by Gilley to modify the system and method of Wold as claimed by known methods in order to perform facial recognition to identify a person by comparing facial features from a facial database (Gilley ¶4). This combination of references is supported by KSR exemplary rationales that may support a conclusion of obviousness (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).” [emphasis added]


Response to the arguments on p. 14 of the Appeal Brief that Gilley does not teach a filler module that is configured to generate, for each of the plurality of available images, a confidence score indicating the similarity of the image to the image of the suspect, and so Wold in view of Gilley fails to teach all elements of claim 8.
The examiner respectfully disagrees with the applicant’s arguments that nothing in Gilley [0047] teaches or suggests the generation of a "confidence score" for "each of the plurality of available images.”  The examiner also respectfully disagrees with the appellant’s arguments regarding hindsight. 
The "confidence score" is taught by Gilley.  The "each of the plurality of available images" is taught by Wold.  The appellant's arguments attempt to show nonobviousness by attacking Gilley individually where the rejection is based on Wold and Gilley's combination.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gilley ¶47 teaches, “the level of confidence the facial analysis engine 220 should have about a detection.”  Gilley mentions a degree of confidence throughout the disclosure.  Gilley ¶104 discloses, "The confidence 1024 can indicate how likely it is that a face actually corresponds to the subject in question... confidence 1024 can help determine if an image is 
The examiner respectfully disagrees with the applicant’s arguments that the "confidence score" generated by the claimed “filler module" is subsequently subject to applying a rule.  Put another way, the examiner disagrees with the appellant’s argument that Gilley does not rely on the confidence score to determine if an image is the desired individual.  
A prior art reference must be considered in its entirety, i.e., as a whole. The cited portions of Gilley, particularly ¶104, refute the appellant’s assertion that Gilley does not rely on the confidence score to determine if an image is the desired individual.  Gilley ¶104 teaches, 
“The confidence 1024 can indicate how likely it is that a face actually corresponds to the subject in question… In addition, even when the image has been positively identified by a user, the confidence 1024 can help determine if an image is representative of the individual by assessing how closely correlated the image is to others in the album 1002.”

Therefore, at least Gilley ¶¶47 and 104 provides support for a proper rejection under § 103.  The examiner respectfully asks the Board to sustain the rejection.
Response to the arguments on p. 15-16 of the Appeal Brief that the Office Action failed to provide adequate motivation for a person of ordinary skill in the art to modify Wold with Gilley.
The examiner respectfully disagrees with the applicant’s arguments that the Final has inadequate motivation because it does not adhere to the findings in NuVasive. 
In NuVasive, the United States Court of Appeals, Federal Circuit (“CAFC”) found the Board relied a conclusory statement by Medtronic's expert that the modification would provide “additional information.” In re NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016).  The CAFC highlighted sufficient motivations such as “minimiz[ing] waste” (Nike, 812 F.3d at 1337) and Allied, 825 F.3d at 1381) that had a foundation in the prior art. In re NuVasive, Inc., 842 F.3d 1376, 1383 (Fed. Cir. 2016).  
In contrast with the appellant’s interpretation, the CAFC affirms the finding in KSR that “identifying a motivation to combine need not become [a] rigid and mandatory formula,” In re NuVasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016) citing KSR, 550 U.S. at 419, 127 S.Ct. 1727.  The applicant is attempting to enforce a rigid and mandatory formula of a three-step process of:
“The Patent and Trademark Office must do all of the following:
(1) "articulate a reason for the finding why a PHOSITA [person having ordinary skill in the art] would be motivated to combine the prior art references" [842 F.3d at 1382 and 1381];
(2) have an adequate evidentiary basis for that finding [842 F.3d at 1382]; and
(3) provide a "satisfactory explanation" for the motivation finding that includes an express and "rational connection" with the evidence presented [842 F.3d at 1382].”

While the examiner refutes this is the teaching of NuVasive, the point becomes moot since the Final meets all of the appellant’s interpreted necessary criteria. 
As shown in section D above, criteria (1) is satisfied since the Final articulates why a PHOSITA would be motivated to combine the prior art references.  Specifically, Gilley ¶4 “perform facial recognition to identify a person by comparing facial features from a facial database (Gilley ¶4)”.  Final pp. 13-14.  This is supported by KSR's exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Criteria (2), the evidentiary basis requirement is satisfied in the Final, where the Final cites the portions of Wold that discloses the task of identifying candidates for the lineup using 
The Final provides the requirement of criteria (3) of a "satisfactory explanation" for the motivation finding that includes an express and "rational connection" with the evidence presented.  Namely, databases are shown in both references as well facial images and characteristics.  Facial recognition by comparing facial features is the preferred methodology of defining facial images.  Therefore, the only rational conclusion is that claim 8 is obvious.  By pointing to Gilley's ¶4, KSR rationale (G), and the statement that "combined the elements taught by Gilley to modify the system and method of Wold as claimed by known methods in order to perform facial recognition to identify a person by comparing facial features from a facial database." This satisfies the elements of Lee that the motivation was more than conclusory. In re Sang Su Lee, 277 F.3d 1338, 1343 (Fed. Cir. 2002).  In Lee, the examiner's conclusory statements that were found as insufficient motivation to combine.  The instant case is more similar Huston.  In re Huston, 308 F.3d 1267, 1280 (Fed. Cir. 2002).  In  Huston, the appellant argued the motivation to combine was conclusory under Lee, and the CAFC drew the distinction,
“Lee involved a situation in which the Board relied on its “general knowledge to negate patentability.” In re Lee, 277 F.3d at 1345, 61 USPQ2d at 1435. In such circumstances we Id. The court further explained “that ‘deficiencies of the cited references cannot be remedied by the Board's general conclusions about what is ‘basic knowledge’ or ‘common sense.’ ” Id. at 1344, 61 USPQ2d at 1434–35 (quoting In re Zurko, 258 F.3d 1379, 1385, 59 USPQ2d 1693, 1697 (Fed.Cir.2001)) (citation omitted).

Here we confront quite a different situation. Despite the Board's passing reference to “common knowledge and common sense,” Huston, slip op. at 7, the Board, in fact has not relied on its own general knowledge. Rather, it has found the motivation in the prior art references themselves. Its conclusions are cryptic, but they are supported by the record. The Paul reference indeed is quite specific in describing the disadvantages of the radio frequency system used in Dudley.” In re Huston, 308 F.3d 1267, 1280 (Fed. Cir. 2002)

As is the case here, the Final cites both Wold’s ¶151 for a database ¶101 for facial characteristic and Gilley’s ¶47 to teach confidence of the facial analysis as well as ¶4 to teach identifying a person by comparing facial features from a facial database. 
Therefore, the Final rejection motivation was proper under NuVasive, KSR, and Huston.  The examiner respectfully asks the Board to sustain the rejection.  
Response to the arguments on p. 16-17 of the Appeal Brief that the Office Action's allegation of "teaching, suggestion or motivation" fails to meet even the MPEP standards.
The examiner respectfully disagrees with the appellant’s arguments that the Final does not meet the standards in MPEP 2143 for KSR rationale (G) “Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.”  
This section of the MPEP states: 
“To reject a claim based on this rationale, Office personnel must resolve the
Graham factual inquiries. Then, Office personnel must articulate the following:

 (1) a finding that there was some teaching, suggestion, or motivation, either in the

(2) a finding that there was reasonable expectation of success; and
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

The rationale to support a conclusion that the claim would have been obvious is
 that "a person of ordinary skill in the art would have been motivated to combine the
 prior art to achieve the claimed invention and whether there would have been a
 reasonable expectation of success in doing so." DyStar Textilfarben GmbH & Co.
 Deutsch/and KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645
(Fed. Cir. 2006).”

As stated above in section E, The Final points to Gilley’s ¶4 to satisfy condition (1).  As for a reasonable expectation of success (2), section E above has shown that the concepts of facial features and using images from a database are disclosed in both Wold and Gilley.  Namely, Wold discloses the task of identifying candidates for the lineup using facial characteristics (Wold ¶101, Final pp. 5, 8) and using a database of people such as Wold's photograph database.  Wold ¶¶ 100, 146, 150, Final p. 13.  Also, Gilley ¶4 explains "recognition can be accomplished by comparing selected facial features from a graphical face to a facial database using facial recognition algorithms that extract landmarks corresponding to facial features such as the relative position, size, and shape of the eyes, nose, cheekbones, and jaw."  KSR teaches, “As our precedents make clear, however, the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 418, 127 S. Ct. 1727, 1741, 167 L. Ed. 2d 705 (2007).  Finally, regarding criteria (3), no additional findings based on the Graham factual inquiries are needed, nor have they been challenged.

Response to the arguments on p. 18 of the Appeal Brief that the Office Action's allegation of "teaching, suggestion or motivation" fails to meet the standards of KSR and NuVasive.
The examiner respectfully disagrees with the appellant’s arguments that the Final does not meet the standards of KSR and NuVasive for the reasons illustrated in sections E and F above.
Response to the arguments on pp. 18-19 of the Appeal Brief that Wold in view of Gilley does not teach all of the elements of dependent claim 9.
The examiner respectfully disagrees with the appellant’s arguments.
Claim 9 recites, “rejects a given image from among the available images if the confidence score for the given image exceeds a high threshold.”  The Final p. 14 points to Gilley’s ¶47.  This paragraph discloses thresholds indicating the confidence of the facial analysis.  Gilley ¶29 discloses Gilley is generally directed to “organizing images by correlating faces includes associating representations of the same person across images."  Gilley ¶¶2-4 discloses image can be produced through many photographic means.  Gilley ¶2-4 and ¶52 disclose correlating facial images with a correlation threshold to group images into “buckets.”  Where Gilley ¶52 discloses, 
“Each bucket can contain images believed to represent the same person. If the correlation threshold is set very high, the process 300 will not correlate two images unless it is virtually certain that the images represent the face of the same person. Thus, if the correlation threshold is set very high, more buckets with fewer images in each will be generated as some images of the same individual likely will not be 

The relationship between the confidence that faces belonging to the same person and the threshold is illustrated in Gilley ¶55:
“determines that there are too many singletons (e.g., indicating the degree of confidence required to assign an image to a bucket is too high), the threshold value also can be decreased (316). Decreasing the threshold value allows the process 300 to correlate images based on a lower degree of confidence.”

¶53 discloses, "Singletons can be images containing one or more faces for which the process 300 cannot identify a corresponding person.”

Thus, the confidence reflects the likelihood that two face images are of the same person.  Put another way, confidence indicates the likelihood of success of the correlation (i.e., matching) facial recognition.  
In Wold, the aim is to create a lineup of suspects, as shown in Fig. 5.  Therefore, Wold would not want two of the same face.  Therefore, setting the correlation threshold very high would result in high confidence that two people’s faces are the same.  This would not result in a successful lineup.  As stated in the background section A above, skill in the art of image analysis is very high, often requiring at least a bachelor's degree in engineering.  A PHOSITA would understand how to use a high threshold to eliminate the same facial images.  
Therefore, the combination of Wold and Gilley in the Final rejection was proper, and the examiner respectfully asks the Board to sustain the rejection of claim 9.
Response to the arguments on pp. 19-22 of the Appeal Brief.
The examiner respectfully disagrees with the appellant’s arguments concerning claim 18 for the reasons highlighted in sections A and B above.
The examiner respectfully disagrees with the appellant's arguments concerning claim 11 for the reasons highlighted in sections F and G above.
The examiner respectfully disagrees with the appellant's arguments concerning claim 12 for the reasons highlighted concerning claim 8 in sections E, F, and G above.
The examiner respectfully disagrees with the appellant's arguments concerning claim 13 for the reasons highlighted concerning claim 9 in section I above.  Therefore, the Final rejection was proper, and the examiner respectfully asks the Board to sustain the rejections.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        
Conferees:
/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666                
                                                                                                                                                                                        /KIM Y VU/Supervisory Patent Examiner, Art Unit 2666                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.